 Case 19-20633-SLM         Doc 9     Filed 07/05/19 Entered 07/05/19 18:00:06            Desc Main
                                     Document      Page 1 of 3


    NJID 825860
    PHELAN HALLINAN DIAMOND & JONES, PC
    1617 JFK Boulevard, Suite 1400
    Philadelphia, PA 19103
    856-813-5500
    Attorneys for U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR BANC OF
    AMERICA FUNDING CORPORATION MORTGAGE PASS-THROUGH
    CERTIFICATES, SERIES 2006-G

                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEW JERSEY

IN RE:                                         : CHAPTER 7
         OSVALDO SANTIAGO, JR
                                               : CASE NO. 19-20633-SLM

     Debtor                                    : NOTICE OF MOTION FOR
                                               : RELIEF FROM
                                               : STAY

OSVALDO SANTIAGO, JR                             RUSSELL L. LOW, ESQUIRE
379 DELAWARE AVENUE,                             505 MAIN STREET
PATERSON, NJ 07503                               SUITE 304
                                                 HACKENSACK, NJ 07601
OSVALDO SANTIAGO, JR
379 AKA 381 DELAWARE AVENUE
PATERSON, NJ 07503

                                                 BENJAMIN A. STANZIALE, JR,
                                                 TRUSTEE
                                                 29 NORTHFIELD AVE, SUITE 201
                                                 WEST ORANGE, NJ 07052

                                                 U.S. TRUSTEE
                                                 US DEPT OF JUSTICE
                                                 OFFICE OF THE US TRUSTEE
                                                 ONE NEWARK CENTER STE 2100
                                                 NEWARK, NJ 07102

 NOTICE OF MOTION FOR RELIEF FROM AUTOMATIC STAY (REAL PROPERTY)

         U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR BANC OF AMERICA

FUNDING CORPORATION MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-G

(hereinafter 'Movant') has filed papers with the Court to have an Order entered granting it relief

from the automatic stay and co-debtor stay against the property commonly known as 379 AKA 381

DELAWARE AVENUE, PATERSON, NJ 07503.
 Case 19-20633-SLM          Doc 9    Filed 07/05/19 Entered 07/05/19 18:00:06          Desc Main
                                     Document      Page 2 of 3


       Your rights may be affected. You should read these papers carefully and discuss them

with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,

you may wish to consult one).

       If you do not want the Court to grant Movant relief from the automatic stay and co-debtor

stay regarding the above real property, or if you want the Court to consider your views on the

Motion, then on or before July 23, 2019 you or your attorney must:

       File with the Court a written response to Movant's Motion explaining your position. Your

response must be filed with the Bankruptcy Clerk of the United States Bankruptcy Court, 402 East

State Street, Trenton, New Jersey 08608.

       If you mail your response to the Court for filing, you must mail it early enough so the Court

will receive it on or before the date stated above.

       You must also mail a copy to:

/s/ Nicholas V. Rogers                                U.S. TRUSTEE
Nicholas V. Rogers, Esq.                              US DEPT OF JUSTICE
Phelan Hallinan Diamond & Jones, PC                   OFFICE OF THE US TRUSTEE
1617 JFK Boulevard, Suite 1400                        ONE NEWARK CENTER STE 2100
Philadelphia, PA 19103                                NEWARK, NJ 07102
Tel: 856-813-5500 Ext. 42689                          U.S. Trustee
Fax: 856-813-5501
Email: nicholas.rogers@phelanhallinan.com             BENJAMIN A. STANZIALE, JR, Trustee
                                                      29 NORTHFIELD AVE, SUITE 201
                                                      WEST ORANGE, NJ 07052
                                                      Chapter 7 Trustee
 Case 19-20633-SLM         Doc 9     Filed 07/05/19 Entered 07/05/19 18:00:06         Desc Main
                                     Document      Page 3 of 3
       If you are opposing the Order Movant is seeking from the Court, you must attend the

hearing scheduled to be held on July 30, 2019 at 10:00 a.m. at the United States Bankruptcy

Courthouse, Courtroom 3A, 50 Walnut Street, 3rd Floor, Newark, N.J. 07102, before the Honorable

STACEY L. MEISEL, presiding.

       If you or your attorney do not take these steps, the Court may decide that you do not oppose

the relief sought in the Motion and may enter an order granting that relief.


Dated: July 1, 2019
                                              /s/ Nicholas V. Rogers
                                              Nicholas V. Rogers, Esq.
                                              Phelan Hallinan Diamond & Jones, PC
                                              1617 JFK Boulevard, Suite 1400
                                              Philadelphia, PA 19103
                                              Tel: 856-813-5500 Ext. 42689
                                              Fax: 856-813-5501
                                              Email: nicholas.rogers@phelanhallinan.com
